Citation Nr: 1129883	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  08-08 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a right knee disability to include a vertical tear of the medial meniscus (formerly rated as residual tendon transplant patella tendon). 

2.  Entitlement to a disability rating in excess of 10 percent for a left knee disability to include residuals of tendon transplant patella tendon. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1972 to June 1976. 

This appeal arises from an April 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) located in Togus, Maine, which continued the Veteran's current assigned disability ratings for right and left knee disabilities.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Courts are applicable to these claims.

In a March 2008 substantive appeal, the Veteran's representative indicated the Veteran did not want a Board hearing.  In an April 2008 statement, the Veteran's representative indicated the Veteran requested a video Travel Board hearing.  As it is unclear if the Veteran wants a Board hearing, and, if so, what kind of hearing that should be, the Board remands the issues for further clarification.  Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  

In his July 2011 informal hearing presentation, the Veteran's representative also indicated that his right and left knee disabilities are worse than contemplated during the October 2007 VA examination and that a new examination is necessary.  As the VA examination is nearly four years old, the Board agrees.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  It therefore is the judgment of the Board that the Veteran should be provided another VA joints examination to determine the current level of severity of his right and left knee disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who treated him for his knee disabilities since 2007.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be afforded a VA joints examination to assess his right and left knee disabilities.  All indicated tests and studies are to be performed, and a comprehensive recreational and occupational history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examination must be conducted following the protocol in VA's Disability Examination Worksheet for VA Joints Examination, revised on December 9, 2009.  Based upon examination of the Veteran and review of his pertinent medical history, the examiner should provide an opinion as to the current level of impairment of the veteran's service-connected left knee and right knee disabilities.  At a minimum, with the use of a goniometer, the examiner must address current limitations of range of motion in terms of degrees, to include a description of the point in that range of motion at which pain occurs both on flexion and extension.  The examiner should specifically comment on the functional limitations, if any, due to pain, weakened movement, excess fatigability, or incoordination.  Whether there is likely to be additional functional limitation with pain on use or during flare-ups should be addressed.  The examiner must also describe the presence or absence of recurrent instability or lateral subluxation of the right knee and left knee, and if so whether it is slight, moderate, or severe.  A complete rationale must be provided for all opinions expressed.

In this regard, the Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.

3.  After the development requested above has been completed to the extent possible, the AMC/RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and his representative, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

4.  While the time period for the response to the supplemental statement of the case from the Veteran is pending, the AMC/RO should request the Veteran clarify if he wants a Board hearing, and, if so, whether the Veteran prefers a Travel Board hearing or videoconference hearing.  If the Veteran does want such a hearing, it should be scheduled as soon as may be practicable.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


